780



          OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN
GROVER SELLERS
ATTORNEY GENERAL




Bonombh   Dul&t Yhitwll
Cridaml DlcltrirtAttoxw~
Collla County
JtOU~,    Tuur




                                            oa8fdw8dfourFequut
                                            mU48b   F Udiw   l8 fOl-
Xonoreblo Dvl&t yhitwell, Pate P
flo~lrolloot~anr UMlpaf thu IEtotha calnt;l
TWNWU’tOb4      8dit8dtOthe     0ffiOul'I &l&q
rtuxs. ne 18 rurthu rrqtired uador the ~#rnral
8t8tUte8 OO+WiA# thLtd+~flFUWO8 lb p WtiOUb r 4
under the fee rtatuto to fllr an Aawn1 Repart rot-




rtib lindtrtiOA8fullfPar th4 tin. of the di8OOTU7
0r the miuppllmtlorrt
       'qiu8tLbrr HO. ha    18   it   tho oitioial dut     O?
the   Count   Attorae~tobdnga        rlvilrtita~         rno*
the,U-00 Il@OtW ad         hi8 8WOti.8 to FOO0V.r        thib
ronqt   IO thU
to Arti.1. 339
that Yhoa it o,oarto
ot collnt~Attomut that
w County tntnut8d   with
                            tundr iR ia w      UnMP      *brt80-


                                                 l8   -0   WOO80
                                                 &at;@8 w     8Uah
                                                  ublla b&or-

not to U-OffibW8 4abrOW   ag-0818   th*ni-,
buded to almlfr ow    8itia With ntOlWM0  t0                    01p
mthorlt to rat b t hr8 utter.        Tt ou rhfmld hol4
that it I8 Aotthe offioial4u~ Of de hunt7         At-=eY
towlsqa      oIvllrat.IasyriartthIr Otf%a@?ad hi8
8WOti48 thO8f8tbn         ro;tpohtbit%-tbr*r-#-
vent the cordariaarrr oowb ?ra          lq&g8amcowtJ
AttarcuftompWUhth.~orrrrQf-           T  oOlt-@'-
      oration La addition   to'k3.artrtQt0lrt8aZI
     t be apud    wn   betvoea the Oowt and the “f ttomufl
                                                    ‘I
Xonorrble Dvl(lhtYhitvolL, P8tr r,


             %+I? Opid08 Cm thi8 B8ttW 18 6OliNd
        bdW'0 JaEllU7 31, 80 tht      W Y7 ii10 ttW MOU-
        88rJ 8Uitt;;;;~    th.  X'WldE# Of lid.t&loIi,a8
        8000 88          . Th8nhia1~pu for pu     ooopwa-
        tloa In ?hI8 mttw,     *o are

               In the m8e Of MU?   Counw T* IlwwlOh,     8t      al., 159
8; v.     @da)  lb,  nit UfUWd   th.   t%Wt Of citil AmU           MI
            Yith l QtU8ti80ldAP      t0 t&t 8Bkd
           h efr a tr
                   ver e
                       th a l
                            tp p ello Ma a,wyI ( r r
tb      8tdtUt~bocpdylUb.6     O?tu~O~WtG-l'8         WI&t;OMd that
h 8hould "taithtld~ WOn          aad di8OhrFgO .ir Of m       dUth8
requIr@d OrhIBQlaY       88 TuCollMto?."          Arturnfrrrl
lnd Quotiry tw    a U.UEbr Of t-8      Oa8@8 dealIn& rlth 8
QUe8t~OM   8otw  Of dlbh   W8X’8 w th8   cord88iOB     O$ 4pW1#   aad
lllofvhh      hold that 8uOhaauBu ~faotIon~oxw#ovarnod~
the two-leas 8tatuto or Llsltat1oz4,the cowt la& 88 t011owr




                                          to, and YO thI.nh
                                                          did, oozroot
thi8     8ituritiOa                        vOl?nm’8   lnaotrkd      Of.Vi.1
bktUte8,          VhiOh   ouOfte&o    Ootob.? 1, X*1, ti         rhioh NId8
48 fOllOWI
8unonbh        Dwight whitvoll, PagO 5


        porlod aowud                8Uob bad8,  8nd that fO? ali
        putpo8OS  Of                tiO?i8UOh #tit8 b 8UOh pOZ%OS#
        On luoh bond8         8&U     b    OOMidwti     8~4
                                                          tpUt&        &.I
        8OtiOM   for        debt f0Und.d qca 8 oontraot        In tit-
        4     aml cwarne4 br the            faur-Joa?atatuto of LIUI-
        ktlon.        Aat     1941, 47th Lot., pa 383, oh. 2l3, 8 1..
         It yIll b4 noted that, Ml0                    Art. 600% bwamr lr r o o tivo
Op o OtOb W
          1 ,li?hitlr lppliOa 0dy  t0          bold8    ~8cntkb   dt0p     UIU
dAt0.       8Uido8,    the 8-1      Pub  oi 8ktUtw       ooPIt?wtion     l8 t&at
(L lidktiOll       8t8tUtr   18 m8UIMd   t0 k       8~itOtiVO ia ~tiOll,
tie88        it8 tCUW8 olrully   8hw I 1Ogi8b r iv0 intont that       it Ihod&
ha+0 a MmwMro              lmot.    28 Tu, hu., 840. 11, pa 8fj.
               UtodoPthohOld~        Intb NwOrIokurd 8-m         (~8.8
abow     w0m           to     8UOh af
                                    tho to08 roterred to b foe aa v.ro
due   iW t0@to&'                1 ,
                                  1 9 4 th
                                        1 ,eltt8OtiW  tit0 Oib t.600%
a u c X’md by tho two- UP         8ktUtO   Of Uai(;rtioa.      8uoh of 8.d
foe8 a8 au      SOU tftsn b 0 paw       paat duo ud rhioh b~crUyo ,du
PROP     to tb    UCMUti~   Of 4n Omdai        8kfUtOW    bead   w atid   f&X
COilMtOP      HOP      me 600% b*OuPe lff@OtiVO lm ax80 br2%%d w
th0 t110+89       8atUtO  Of ilrdt#dIir      linJ Of 8UCth fU8    ~8 bOOU80
dU0 lt8r th0 -UUtiOA Of UL OffISi.418ktUtm      bond
Collootor rftor the &fOotIyo &to ti Art. 630% rauld
br the faw-~     8ktUt&  Of liUlfMlOa 8od vould not k barred.

          a-id Art, 60038 li not utcoaotlw undo it8 tom 80
m&a:pQ      to l hx Colloetor* band that       rrr axmuted lq thr
                              95       Erlthor ma the 8WOtr 0-w
        7%538:;2
b0 hold for t                  O:‘.tl7   f’btd8 068ufiixv ‘“““h”:
lifootlw date of 8a d Aot under the bond uxrouted on Jmua
1941, uo knQY of no nr w ai,& tha runty oarpany OIa bo ali
undw. tho bond uoautod  Sana~   1, l$&l,
                                             &KLOtitOd citil Ot8tUtO8,
            - lJltl01~39120, 800. 1, vOZ7&01i'8
OOOtdM        th0 ?OiiWiBg          p~ori8iW
lioaorabloDwight Whitv.11, ?a(a 6e


               Art1010 339, f. A. c. b., ir IB tollow8I




       hi8    dUtie8    UIidOr   the &V, h# 8h811 inrtltut.         8u8h
       ~P OQOOdir y l8 aiN FAOOOl8~l7 t0 e-01    tb ~OX'fOl'W
       anO0 Of 8Uob dutia8 b 8Wh offio~       lrd to #%er.?vr
       4gd &bPOtOOt the pub110 ilitOlW8t8.”

               IA th.    W8e     Of LStthOFO       lt 81.   V. mt         OoPn
124 3. V. 205,.thoro Va8 intolwd ha8 rl@at of tho oountr a ior-
MT     t0 ~&din    8 f.0       iB th.     8IM Oi #~.~       OOllOOtOd b    him f’POa
tho oount~ tor hardliag l               8utt   tn vhioh   the oounty -8    plaintiff
ati VhiOh V88 bPOUght t0 rOOOW 8 18330 UoOUAt Of mO-7 018tiOd
~;~~w;o Unty  lgaiart tha OOUn~ elwk of 8aid ~ou&$ and hi8
             . Thotrl.aloourtlrmtrwted                  julgmnta    LDlttho oounty
attOM     l8 t0 Iaid $500.00f@ O, lld th COWt o P CiTil &Q-18
8UStEinOd  thi8 holding 08th. pOUBdthAtt!@ 8ktUtO
WV Art. 339) mad. it the duty of 8rld oouatr attorney to &Et
88id 8Uit, and that the Oontlvot  to plf him 8UOh f.0 -8 rabid-
den     lrv aad void. 'Ph. Court a180 held that Art. 297, (nov
       35) ~r0rid.d hi8 OO@W8~tioa iOF auoh r&W,r      8ti th8t
&kuI    the oomlrrlo~rr' aout mm      not at lib&    to ~l:irsegara.


               In tha   018b of Stata T, antton, et al., 192 S. V. 814,
Vl'lt reflltd,      theF* V88 iWO1V.d   th4 WthOl'itr    Of tk  OOUU             attor-
nor to      brln(ll 8U.it ia the MH    of tb  bt8k    wbrt     8 WX    dl.O-
toz,   to   rrootff  fUDd8 duo thr &tat@. In thi8 bUt@aOr       tb   OOWt~
      %y Vi&U@    Of hiOh     s3    Of th8 BOri8&
StrtUt.8  Of 1911, tb    Oat7    attOm      18 atitbd
t0 Nh in   l8 hi8 Oti8810&       GI1 til. m
O@ileOtti  b7 hb   fOF.th# 8trt@,    the 8uI Of
mat.   00 tha rust, thouund,     and 5 par u&t. 08 the




hi8 8UNtl*B?        ?hr              bwdll#      UpOP   th0   qu*8,tioa,
8l'O 8tfiO1.8   Ml9-d      ~OfthObYt8~~trtUt.8                      oi
19ll.
          h8YO   oalttod oopli Ufd &t101.8      #lg
                 1.d          "fId.00 8iMO &'tiOlO
                     tA 841d Op
                    t0 d0 Vlth th. qM8tiOU hW0 bO%
oo~ldered aad     Aztlole 366 18 aw Art1010 339 ha%-
iMbOT0 8,t Out).
     I)
      . .. . .
      ‘It    8.Y  t0 k     #O!tOrdOd w both wPt1.8      thrt
th. 188UO if& the 0880 ia+OhV8        8 OOMtl'UOtiCS    Of th8
8tdUt.8      dOTO QUOtOd, ntb?       thl   Of thO8. 8eOtiOM
of the CCnUtltUtion      gre8Or&bi4     the N8    OtltO dUti.8
0r th8 litt0ru87    c+~r~i     8rd 0r the OOULLr J at-.
Va hold, howvor, th&t urd@s 8e4ItlOael of U?tlOle 5 of
the CoMtltUtIon the LSgl8ktUm oould OOnfer upon thr




    .fn tha au0 at Tamall ‘I~Orouw  60 hr. 539,
31 8. V. 631, tha 8-#81-'      ed   had _     od
prluta oaua~olfomp~.8oatth.samtyiar         7
                                          8U&
lMt     th4 OQMtf     tPOUu#I,  aad hl8 -tlU,                 tW
w    rr00t027    0r rtbm   i08t M        th4 rriitrn            or tb
               lhvl88d-8wUf88,        the fwpripu     court   up1

      “*%ki8   WtiOh     XLOt Oldr Oani8r8     th.   pOrrr,
but -08e8      8 dut  , upon the     eount~rtt
$wrors   the   rot8 &la rain apulrlbda,
               th@ OOWty     ~ttol'ne~~tbt,
Honoreblo         OvLght       Wh.ltvOll,        ?r(l@       9



       OaUatr fUUd4 odlr, hilO ill th4 plW8etlt MI* tb
       8Uit 18 i.8aM M Ofth8t8tr  r       ldOucpOti8
                                             ,         t0
       b0 fW  8th   turd8 Otirj bUt thb 8a~ 8tdUtn rnrl
       reatlon 0r the conat1tutioat&t gave the oounty
       rttornoy            8UthOJ’itT         to r
       hla pwor to rrprrront                                               In irot, tha
       CoMtltutlon tiO8      axpro                               pwir      to    roprarmat
       the Itit., Nid fh* 8trtUtO OOVOl'8 'w                                      pub110 fWid8.'"

                  a.0 a180 tb a80                     0r Bar         county1.          Dwl8,        223 s. v.
558, tit          WftUOd, rhmin                  it     V88      held    tht      th@ dlrtziot rttom,q
had the authorityto brpinel                      8o it in th. Mao Of th.
                       f&Oh      OIWW       Vithin th0 pNV.%8iOM  Of AFtial~
                   raid       8Uit      h4M           b0.n     bl?OU@t t0 FOQOYW rOr? 8aht7
                  or    tha  00wy     tru8                     w     the    oount~      judge.        Tim    court
8180    hold bA          thi.8 0480 that,                    h    it     18 th.    dUtf        Of ttM     OOUntr
                                ro~ording to lrv for the rooow~
tre88urrr $0 direot prororooutlon
Of lll debt8 that DI b0 duo hl8 OOUnt~ 8od 8U lX'lIltOnd   th. OOl-
leotlonthrreof,iul i ruthoritr  18 61Wli  thr dP 8trlOt 8ttOl'n. to
1ost1tutr 8uit8 unA8r thr olroua8taaas8 nased ln ArtL0Ie 366 aw
ht. 339)vhethalr the TWM~UXW    direotr  the rO8OOUtlOa or nOta
aad whether th0 8Ult 18 dlrOOtOd by th0 Come5 88101mrr~  Court  or
not.

                 W. a180
                   diPrOt   yOW rttrntlon t0 the 048@ Of J. A.
PhL11p8      IlWO8tWllt
                      CO., et   al. '1.Road Dlrtrlot t!iO.18 Of ~08tOl.M
county lt al., 172 9. Y.    (26)   707, vrit 20rit8rd, uhr~sin it VII
hold tht          the Counlq Attorney of I&M8tOaA County had authorifq
U&W   UtiOh           339 t0 bfin(: 8 8U.u fO? th0 FOOOYOI7 Of UOrWy ii-
leg8117 &d               tO'J. 11. Philip8 rDW33tMBt                            coapmiy UD&r          6 O&Not
ontorwl l&o with raid oompmy                                 br tha C~8810wrat                     Court of raid
oounty.
            Ye think it 18 olom, thewrore, tat 1t ia the OtflO181
duf 0r the oount~    rtt       tobri~a      aid.1 8Uit8@MtthO           -
Co1I lo to r~fwr o d to rod ho rurety oa hl8 bond to reoovor
                        orpz                                          88id
EOMy.    v.40 not belleve that the raot that       8816 Tax Co leotor       bar
tOM Out 0k OffiOe ima8 ly diffWQO8            a8 t0 the dUtr 0 the OOmtT
lttOl'llqia thi8 MI       t, 88 Uid  ‘hX CtilUtW      -8  a  OffiOOF      8t
the tir that tha ob lgatlonawou end uao are not eaaaollwl or
                      r
dl8oharg8d w hi8 oOiIl&Out of OfflOe.
          Ordinarily the Camml88lonrrr~ Co ur t
                                              ll-   drtoW8
tiethor llt%gat;oa &all. b8 i.NtltUt& in fWW    of th0 0-t                                                           l   lti
 in8~1Mt8aoOr                     the OOUIit~tr#8UlW                      -8      tb     8btutor7          8ut h Orltr
Xonomblo     Dwight    Uhitrrrll,page 10




             IbdW      Am810    35  aad th0 O480 Of uttbCUV   v*
hmnt       Count       w   8.v. 204, th@ OCUNdrilliOU w f&O0 Of
the 80UStr qt              8J'O llar~rlxod,uUib uld mmt8-
8i0M  OVfOOt @?O Okpri4 irrt0 the offiO@?e&&Irf?UId+
Artlale49lPa,a.0. 5. For pur ioiolrurtiaa
                                        l8 to the bandllag
Of thO8@ 8ood88iOtU O? f-8, w tU* ttPAl
Ho. O-3243, hold1             t&t   ru   OOmd.88fau   l
authorit      0r Uio      0     335 41y to k paI&
2m.a~ Me.